Petition for Writ Mandamus Dismissed in Part and Denied in Part and
Opinion filed November 29, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00937-CV



                    IN RE JASON CALLICOTTE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-01966J

                        MEMORANDUM OPINION

      On November 18, 2016, relator Jason Callicotte filed two petitions for writ
of mandamus in this court, both of which we will address in this opinion. See Tex.
Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52.
                                     First Petition

      In his first petition, relator asks our court to compel the Harris County
District Clerk, Chris Daniel, to enter of record and provide relator certified copies
of docket sheets and all motions, responses and orders filed in cause no.
201601966J in the 313th Juvenile Court, Harris County, in which relator’s parental
rights are being challenged.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals' district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
district clerk is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against the district clerk. See In re
Gonzalez, No. 14-16-00203-CR, 2016 WL 1237824, at *2 (Tex. App.—Houston
[14th Dist.] Mar. 29, 2016); In re Simpson, 997 S.W.2d 939 (Tex. App.—Waco
1999, orig. proceeding) (“The Government Code does not confer mandamus
jurisdiction over District Clerks upon the courts of appeals.”).

      Accordingly, we dismiss relator’s first petition for writ of mandamus for
want of jurisdiction.



                                            2
                                   Second Petition

      In his second petition, relator asks our court to compel the Honorable Glen
Devlin of the 313th Juvenile Court of Harris County to rule on all motions filed by
relator. Relator has not included in the mandamus record any of the motions that he
allegedly filed. Nor does the record show that relator filed these motions and
brought them to the attention of the trial court.

      As the party seeking relief, relator has the burden of providing this court
with a sufficient record to establish his right to mandamus relief. See Walker v.
Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a)(1) (relator must
file with petition “a certified or sworn copy of every document that is material to
the relator’s claim for relief and that was filed in any underlying proceeding”). To
be entitled to an order compelling the trial court to rule on the motions referenced
by relator, the mandamus record must show that the motions were filed and
brought to the attention of the trial court. See In re Foster, No. 14-16-00797-CR,
2016 WL 6134438, at *1, __ S.W.3d __ (Tex. App.—Houston [14th Dist.] Oct.
20, 2016, orig. proceeding); In re Layton, 257 S.W.3d 794, 795 (Tex. App.—
Amarillo 2008, orig. proceeding); In re Molina, 94 S.W.3d 885, 886 (Tex. App.—
San Antonio 2003, orig. proceeding). Relator has not included file-stamped copies
of the motions in the record. See In re Bishop, No. 14-06-00636-CV, 2006 WL
2434200, at *1 (Tex. App.—Houston [14th Dist.] Aug. 24, 2006, orig. proceeding)
(per curiam) (mem. op.) (denying petition because there is no file stamp or other
indication the motions were in fact filed and are pending before the trial court).


                                           3
      Because the record provided by relator does not meet these requirements, we
deny relator’s second petition for writ of mandamus.




                                                 PER CURIAM



Panel consists of Justices Christopher, Jamison, and Donovan.




                                        4